DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

It is noted that several claims use “and/or” language which creates optional elements within the claims.  The examiner notes that the broadest reasonable interpretation of an optional limitation is that the limitation is not required by the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.” Only limitations intended to limit the 
Regarding claim 1, the word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention (is the claims limited to any packaging or to a pouch?).  See MPEP § 2173.05(d).  Claims 2-20 are rejected based on their dependence from claim 1.
Regarding claims 2 and 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, “the transfer” in line 2 lacks antecedent basis in the claims.  Further, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the word “preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, “the sealing” in line 3 lacks antecedent basis in the claims.  Further, “in particular” and “preferably” render the claim indefinite because it is unclear 
Regarding claim 10, “for instance” and “preferably” render the claim indefinite because it is unclear whether the limitation(s) following these words/phrases are part of the claimed invention.  See MPEP § 2173.05(d).  Further, “the liquid nozzle” in lines 3 and 5 lacks antecedent basis in the claims.
Regarding claim 11, the word “preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, “the openings” in lines 6-7 lack antecedent basis in the claims.
Regarding claim 16, “in particular” and “preferably” render the claim indefinite because it is unclear whether the limitation(s) following these words/phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0068293 to Cutting (Cutting) in view of US Patent Application Publication 2011/0108158 to Huwiler et al. (Huwiler).  
Regarding claims 1 and 12, Cutting discloses a device and method for filling a medical packaging configured as a pouch (2), wherein the packaging is filled with a liquid via an entrance (liquid is filled into the container via entry port 21), wherein the packaging is filled with an inert gas by means of a gas nozzle prior to filling with liquid (gas nozzle 5 connects to gas port 20 to inject inert gas; see [0006]-[0007]).  Cutting does not disclose a protective atmosphere around the entrance,  wherein, for the provision of the protective atmosphere, at least one opening extends, at least in some sections, around the gas nozzle or that prior to filling with liquid the pouch is filled with inert gas.  Huwiler teaches a device and method for filling a pouch with a medical fluid (title/abstract), including a protective atmosphere (within 
Regarding claims 2 and 19, Cutting discloses the packaging is filled with a volume of the inert gas which corresponds to at least the volume of a gas volume remaining after the filling of the packaging ([0070]).
Regarding claim 3, Huwiler further discloses the packaging, prior to being filled with the inert gas, is evacuated, by application of a pressure of below 300 mbar, preferably of below 100 mbar ([0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of evacuating the packaging by application of pressure below 100 mbar as taught by Huwiler in the method of Cutting to further reduce the presence of air in the packaging prior to filling, thereby preventing air from entering the medication.
Regarding claim 4, Cutting further discloses the packaging is filled with the liquid using a filling head (shown in Fig. 1), wherein the filling head has a gas nozzle (5) and a liquid nozzle (31), and the packaging, after having been filled with the inert gas, is transferred from the gas nozzle to the liquid nozzle ([0006]-[0007] and [0063]).

Regarding claim 8, Huwiler further teaches that the entrance, at least from the filling of the packaging with the inert gas up to the filling with the liquid, is provided in the protective atmosphere (see Fig. 1 and 3A-3C).  This limitation would already be present in the modification as set forth regarding claim 1.
Regarding claim 9, Cutting further discloses the packaging is filled in hanging suspension (see Fig. 2). 
Regarding claim 10, Cutting further discloses that after the filling of the packaging that the liquid nozzle is blown against from below with a protective gas, preferably nitrogen (see Fig. 1 and [0070]; when the liquid is done being dispensed and the gas is introduced into the container, some of that gas will blow against the nozzle from below).
Regarding claim 11, Cutting discloses the liquid is an oxygen-sensitive medical liquid to be administered intravenously (see [0002]).

Regarding claim 14, Huwiler discloses the liquid nozzle is arranged in a depression (shown in Figs. 3A-3C).
Regarding claim 15, Cutting further discloses the packaging is configured as a pouch (flexible container 2 is a pouch).
Regarding claim 16, Cutting further discloses a pharmaceutical product comprising a medical packaging configured as a pouch (2), producible or produced with a method as claimed in claim 1 (see above), wherein the medical packaging is filled with a liquid, in particular with a liquid containing an active agent ([0002]) or with a liquid for parenteral feeding, but does not disclose has a gas volume which has an oxygen content of less than 1% by volume, preferably of less than 0.5% by volume.  However, applicant has not placed criticality on the range of less that 1% by volume (this claim recites different ranges that could be used).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an oxygen content of less than 1% by volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).  The maximum amount of oxygen allowable to remain in the packaging is primarily based on the type of product in the packaging and one of ordinary skill in the art could select an appropriate oxygen range based on the product including when the oxygen percent should be less than 1%.

Regarding claim 20, Cutting discloses the packaging, prior to being filled with the inert gas, is evacuated, by application of a pressure of below 100 mbar ([0006]).

Claims 5 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting as modified by Huwiler as applied to claim 1 above, and further in view of US Patent Application Publication 2010/0006175 to Shinagawa et al. (Shinagawa).
Regarding claim 7, Cutting as modified by Huwiler discloses the method as claimed in claim 1 (see above), but does not disclose wherein the packaging, after having been filled with the liquid, is moved to a sealing device and is sealed by mounting of the seal onto the port.  Shinagawa teaches a device and method for filling a pouch including wherein the packaging, after having been filled with the liquid, is moved to a sealing device and is sealed by mounting of the seal onto the port ([0092]) to prevent leakage of the liquid and entrance of gas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a sealing device which places a seal onto the port after filling as taught by Shinagawa in the method of Cutting to prevent leakage of the liquid and entrance of gas.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        March 7, 2022